Dear Mr. Lemoine:
I am in receipt of your request for an Attorney General's opinion concerning the proper procedure for paying Avoyelles Parish school teachers while on sabbatical leave including the payment of a once-a-year supplemental sales tax. The Louisiana Revised Statutes concerning sabbatical leave are located in LSA-R.S.17:1171 et seq. The following statutes are relevant for the discussion of this opinion:
  § 1183. Rights of person on leave
               Every person on sabbatical leave shall enjoy all the rights and privileges pertaining to his position and employment which he would have enjoyed had he not taken his leave but remained in active service in the schools in which he is employed.
  § 1184. Compensation while on leave
               Each person granted sabbatical leave shall receive and be paid compensation at the rate of fifty percent of the minimum salary allowed a beginning teacher holding a bachelor's degree in that parish or city school system; provided, however, that any person granted sabbatical leave shall have the option of electing to be paid the difference between the salary he would have received during such leave if in active service in the position from which such leave is taken and the compensation which a day-by-day substitute would receive if assigned to that position on a day-by-day basis. The daily rate paid by the board for initial minimum periods of substitution shall be the base upon which the option provided for in this section may be elected and shall be computed and paid, and the salary of the person substituting for the person granted leave shall not be considered in computing the option.
               Any school board may pay such additional compensation to teachers on sabbatical leave as it may establish and fix.
  § 1185. Payment of compensation to persons on leave
               Compensation payable to persons on sabbatical leave shall be paid at the times at which salaries of the other members of the teaching staff are paid, and in the same manner.
Of particular concern is the proper manner in which to calculate the salary for one of your teachers while on sabbatical leave. Pursuant to LSA-R.S. 17:1184, it appears that Mrs. Becky Dubea elected to be paid the difference between the salary she would have received if she were not on sabbatical leave and the compensation a day-by-day substitute would receive if assigned to her position on a day-to-day basis. Mrs. Dubea has eighteen years of experience as a teacher and therefore, according to the Avoyelles Parish School Board Minimum Salary Schedule, her annual salary is $28,756.00. The chart notes that $1,324.00 of that amount is a sales tax supplement.
You have stated that Mrs. Dubea complains of the manner in which the sales tax supplement is disbursed. Ordinarily, the Board pays the $1324.00 sales tax supplement in full in November. However, if a teacher is on sabbatical leave they only receive one-half of the sales tax while on sabbatical leave, and one-half upon their return.
As cited above, LSA-R.S. 17:1185 provides that:
             [c]ompensation payable to persons on sabbatical leave shall be paid at the time at which salaries of the other members of the teaching staff are paid, and in the same manner.
LSA-R.S. 17:1185 does not allow for any exceptions. Therefore, all members of the teaching staff including teachers on sabbatical must be paid the $1,324.00 in full at the same time which appears to be in November.
Next, we need to determine whether the annual salary of a teacher on sabbatical leave needs to be divided out on a twelve month basis. Although there is no statutory rule or BESE rule that requires a teacher's pay to be distributed in this manner, there is a local rule that requires all teachers to have their annual salary divided over a twelve month period.
Once again, LSA-R.S. 17:1185 requires compensation payable to persons on sabbatical leave to be paid at the times at which other members of the teaching staff are paid. Therefore, teachers on sabbatical leave should also have their annual salary divided out on a twelve month basis.
Our office has determined the following procedure and calculations are proper in determining Mrs. Dubea's pay while on sabbatical leave.
    $ 28,756.00  Mrs. Becky Dubea's annual salary —  1,324.00  Subtract the one-time supplemental sales tax -----------  to determine her monthly salary $ 27,432.00 ÷       12 ----------- $  2,286.00  Mrs. Dubea's monthly salary per LSA-R.S. 17:1184
—    819.00  Cost of substitute teacher per month ------------ $  1,467.00 ×        5  No. of months-in-question while on sabbatical $  7,335.00  leave +1,324.00  Supplemental sales tax due in November ----------- $  8,659.00  Total amount due Ms. Dubea during the period-in-question
I hope this opinion sufficiently addresses your concerns. If I can be of further assistance please let me know.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: __________________________ BETH CONRAD LANGSTON ASSISTANT ATTORNEY GENERAL
BCL/sc
b:98-229.op